J.l   '      ,    •

" ".l!_'t- ;,, .



 ·--------------~--------
   :rbe Cct...;.-·} oC C,-;~,~~l kY-f-·e.t1;fs· c~- ~__:____...:_____________~
             .- -_:JS..e~~~     Mr.    Abe.f .Ac c.~sf~        Q1e.r/~~~------:--'---------;:;;;;;------------'------~
                    .. :Cf[.,_.,.s e "f2re_S~n± -J...h; s t:f.,+,-;,n .-6 ±6e_lL, n ~ ....J, /e' :s~c)d'-­
                -i-n     :J?L\2o~~~nvt"'cJ~l;~ Oc,~~ fi~IVlbQ.,.t-_ 1_2_!_t2 T-.7 ·-J3__:_1~---
              ------------~--------~~~ ---~~-----------

                                                                  .     J   ho.n




                                                                                   .PJECE~VlE[)-~~
              ---'-----~-------,----'------'COIJRUWCAIMINAb-APPEAb~S-                                            --
              -----------------"-------------------·--JA~.
                                                       N 3-0-20.15,_________




 •                                                                                                       '   .   .
                             Cause Number 1284277-B

Willie Edward Choice                        §                            In The
Applicant
                                            §
v                                                             COURT OF CRIMINAL APPEALS
                                            §                         of Texas
178th District Court
Harris County, Texas                        §                         Austin, Texas


                             IIUI'ION TO SUPPLEMENT ANSWER

Applicant's Response to Trial Court's Finding of Facts and Conclusion of Law.

Comes n:::M Applicant Willie Eowa;:d Choice Pro:....se   befon~   the Court of Criminal

Appeals of Texas and files the Motion to Enhance Response to the following:

Issue(26) pg. 5) States writ, Procedural Qefault.           Applicant response: Default

is the result of ineffective assistance of counsel.- The Sixth Amendment itself

requires that responsibility for the default be imputed to State which may not

conduct trial which a person who face incarcecation must defend themselves with-

out aoequate legal assistance.      Murray v Carrier, 1_<06-s.ct: /.645z.•Guyler'''VU_-,:-;,,

Sullivan, 100 S. Ct. 1708, 1716.       Ineffective assistance of counsel is the cause

for a procedural default.      Issue(2) Sta.tes writ: Investigation.        Trial Counsel,

Mr. Osborne, absolutely did not do a full investigation..           Mr. Osborne did not

obs~rve   the Indictment's probable cause errors.         The child, Davondria Evangelista,

and Affiant, JaJ::lre, Applicant was prosecuted on "both Complainant's" using the State's

error violated Applicant's right to Due Process of Law.            Counsel Mr. Osborne

failed to observe this error which is "egregious" error by Trial Counsel.              App-

licant's Acquittal of both girls in the first trial should have barred a second
trial relitigating the same hearsay allegations.         See State's Exhibits D-E

and   B--e   Indictments.   Applicant prays that the Honorable Court of Criminal

Appeals reverse the conviction in it's entirety.




                                                                           l-   Z. C. -L.ct>

                                             Willie Edward Choice, Appellant Pro-Se

                                             TDCJ-ID Number 01776962

                                             Neal Unit

                                             9055 Spur 591

                                              Amarillo, TX   79107-9696
  '   ..    •/:'"
             .. ·:-,                                                                                                       Oil :).1    I
                                                                                                                    ~~:L           I    I
           THE STATE OF TEXAS                                          01121251          D.A. LOG NUMBER:l6920·~---~--_,
           vs.                                                                           ens TRACKING NO.:
           WILLIE EDWARD CHOICE                            SPN:                          BY: SC DA NO: 0016771~ c
           1006 CAROLYN CT. #D                             DOB: BM 10/16/57              AGENCY:HUMBLE PD        ~ ~ 52
           HUMBLE, TX 77338                                DATE PREPARED: 11/5/2010      0/R NO: 10005703.   ~ ~ c3 ·~ . ~
                                                                                         ARREST DATE: TO BE ~ ~ t; &n         ::.
                                                                                                        .       c    c;::, -· 8             :s
           NCIC CODE: 1115 35                              RELATED CASES: SAME DEF. -FELONY                 1-( ~   E; ~                    S
                                                                                                                                    ~-A          2:   :z:
           FELONY CHARGE: Aggravated Sexual Assault of a Child
           CAUSE NO:                                                                                      BAIL: $30,000
           HARRIS COUNTY DISTRICT COURT NO:                                   1284277                     PRIOR CAUSE NO:
           FIRST SETTING DATE:                                                176

           IN THE NAME AND BY AUTHORITY OF mE STATE OF TEXAS:

           Before me, the undersigned Assistant District Attorney of Harris County, Texas, this day appeared the undersigned affiant, v:ho u.."!.der oath says
           that he has good reason to believe and does believe that in Harris County, Texas, WILLIE EDWARD CHOICE hereafter styled the Defendant,
           heretofore on or about MARCH 17, 201Q, did then and there unlawfully intentionally and knowingly cause the penetration of the FEMALE
           SEXUAL ORGAN of DATAVIA EVANGELISTA hereinafter called the Complainant, a person younger than fourteen years of age, by placing
           HIS FINGER in the FEMALE SEXUAL ORGAN of the Complainant


           PROBABLE CAUSE

           AFFIANT, JACKIE BLANCHARD, IS A CREDffiLE AND RELIABLE PERSON WHO IS A CERTIFIED PEACE OFFICER EMPLOYED
           BY THE HUMBLE POLICE DEPAR1MENT, AND HAS REASON TO BELIEVE AND DOES BELIEVE THAT WILLIE EDWARD
           CHOICE, HEREAFI'ER TIIE DEFENDANT, COMMIITED THE FELONY OFFENSE OF AGGRAVATED SEXUAL ASSAULT OF A
           CHILD AT 1006 CAROLYN CT #D, HUMBI..E, HARRIS COUNTY, TEXAS ON OR ABOUT MARCH-17;2010 AND ocTOBER 2Q,
           2010. AFFIANT BASES THAT BELIEF ON TilE FOLLOWING:

           AFFlANTOBSERVEDTiiEFORENSICINTERVIEWOFCOMPLAINANTDAVONDRIAM.EVANGELISTA(DATEOFBIRTHOl-21-
           00) WHO IS A 10 YEAR OLD CHILD AND IS RELIABLE AND CREDffiLE WHO STATED THAT ON OR ABOUT "SOME TIME LAST
           YEAR WHEN SHE WAS IN THE 4TII GRADE" (MARCH 17, 2010) HER STEP FATHER (DEFENDANT) INSERTED HIS INDEX
           FINGER INTO HER "VAGINA" (FEMALE SEXUAL ORGAN) WHILE THEY WERE AT 1006 CAROLYN CT #D, HUMBLE, HARRIS
           COUNTY, TEXAS. AFFIANT OBSERVED TilE COMPLAINANT EXPLAIN TIIAT TilE DEFENDANTCALLED HER INTO IDS
           ROOM AND INSERTED IDS FINGER INTO HER "VAGINA" TWICE AND IT CAUSED PAIN. AFFIANT OBSERVED THE
           COMPLAINANT TO SAY THAT THE DEFENDANT ALSO SUCKED ON HER NIPPLES ON AT LEAST ONE OCCASION AND
           TOUCHED THEM WITII HIS HANDS ON TWO DIFFERENT OCCASIONS. THE COMPLAINANT STATED THAT HER MOTHER
           WAS AT WORK AND EVERYONE ELSE IN THE HOUSE WAS ASLEEP WHEN THIS OCCURRED. liDS COMPLAINANT STATED
           .... SHE DID NOT TELL DUE TO HER BEING AFRAID OF THE DEFENDANT BECAUSE HE WHIPS HER WITH AN EXTENSION
           THAT
           ~RD.

  ~NT OBSERVED THE FORENSIC INTERVIEW OF COMPLAINANT DATAVIA M..EYANGELISTA (DATE OF BIRTII 12-22-00)
  \'{HO IS A 9 YEAR OLD ClllLD AND IS RELIABLE AND CREDffiLE WHO STATED THAT ON OR ABOUT OCTOBER 20, 2010 AT
  ~06 CAROLYN CT #D, HUMBLE, HARRIS COUNTY, TEXAS HER STEPFATHER (DEFENDANn INSERTED HIS INDEX FINGER
  tfrrO HER "VAGINA" (FEMALE SEXUAL ORGAN) AND FURTIIER EXPLAINED THAT THE DEFENDANT HAD INSERTED IDS
  ~GER INTO HER "VAGINA" ON THREE DIFFERENT OCCASIONS. AFFIANT OBSERVED THE COMPLAINANT EXPLAIN
  1'flAT THE DEFENDANT WOULD COME INTO HER ROOM, REMOVE HER COVERS, STAND HER UP, PULL DOWN HER PANTS,
~INSERT IDS INDEX FINGER INTO HER "VAGINA". THE COMPLAINANT STATED THAT TillS CAUSED HER PAIN. THE
  @MPLAINANT STATED THAT SHE WAS AFRAID OF THE DEFENDANT BECAUSE HE WHIPS HER WfTII AN EXTENSION
           (50RD.
            c
            Q)

           ..{FFJANT WAS ADVISED BY THE COMPLAINANTS THAT TilEY KNOW lllM BY NAME AND BY SIGHT BECAUSE HE IS THEIR
           ~P-FATilER.
           ""0
            I!)
           t;::
           '-2
            I!)
           u
                                                                                                                                                    EXHIBIT
.                \                                                                                                                                  s-+c,te~
                                                                                                                                                      w,_,,_
...  ,~~,


             '
''                                                                                                                                                       E:>


      THE STATE OF TEXAS                                                                                       D.A. LOG NUMBER:1692092
      vs.                                                                                                      CJIS TRACKING NO.: 9166001560A002
          WILLIE CHOICE                                       SPN: 1121251                                     BY: SQ DA NO: 1677155 AGENCY:HUMBLE
          I 006 CAROLYN CT # D                                DOB: 10/16/1957                                  PD
          HUMBLE, TX 77338                                    DATE PREPARED: 3/9120 II                         0/R NO: 10005703
                                                                                                               ARREST DATE: TO

      NCIC CODE: 111535                                      RELATED CASES: SAME DEF. -FELONY
      FELONY CHARGE: Aggravated Sexual Assault of a Child
      CAUSE NO: 1284277           .                                                                              BAIL: $30000
      HARRIS COUNTY DISTRICT COURT NO: J 76                                                                      PRIOR CAUSE NO:
      FIRST SETTING DATE: 3/2212011



      IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

      The duly organized Grand Jury of Harris County, Texas, presents in the District Court of Harris County, Texas, that in Harris County, Texas,
      WILLIE EDWARD CHOICE, hereafter styled the Defendant, heretofore on or about October 20, 2010, did then and there unlawfully,
      intentionally and knowingly cause the penetration of the FEMALE SEXUAL ORGAN of DATAVIA EVANGELISTA hereinafter called the
      Complainant, a person younger than fourteen years of age, by placing HIS FINGER in the FEMALE SEXUAL ORGAN of the Complainant.




                                                                                            Time:        Harria coun\Y. teua




     '-
      0




     0
      r-
     0
     00
     0,
     0
      00
      '        ,'




THE STATE OF TEXAS                                        01121251           D.A. LOG NUMBER:1692092 ._._ _ _.... , . _ .
VS.                                                                          ens TRACKING NO.:
WILLIE EDWARD CHOICE                            SPN:                         BY: SC DA NO: 00167715~ c:
1006CAROLYNCT. #D                              DOB: BM 10/16/57              AGENCY:HUMBLE PD ,...,...., g~                      S
HUMBLE, TX 77338                               DATE PREPARED: 11/5/2010      0/RNO: 10005703       ~ ~o ·~
                                                                             ARREST DATE: TO BE ~ ~ 't .&n          0
                                                                                                         c:'t: C::» CJ

NCIC CODE: 1115 35                             RELATED CASES: SAME DEF.- FELONY                  ....... E~
                                                                                                                   .
                                                                                                                    E
                                                                                                                       ~-J     ~
                                                                                                                                ;:: ., ~
FELONY CHARGE: Aggravated Sexual Assault of a Child
CAUSE NO:                                                                                  BAIL: $30,000
HARRIS COUNTY DISTRICT COURT NO:                    1284276                                PRIOR CAUSE NO:
FIRST SETTING DATE:                                 176

IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

Before me, the undersigned Assistant District Attorney of Harris County, Texas, this day appeared the undersigned affiant, who under oath says
that he bas good reason to believe and does believe that in Harris County, Texas, WILLIE EDWARD CHOICE hereafter styled the Defendant,
heretofore on or about OCIOBFR 20, 1010. did then and there unlawfully intentionally and knowingly cause the penetration of the FEMALE
SEXUAl ORGAN pfDAYONPRIA EVANGELISTA hereinafter called the Complainant, a person younger than fourteen years of age, by
placing HIS FINGER in the FEMALE SEXUAL ORGAN of the Complainant


PROBABLE CAUSE

AFFIANT, JACKIE BLANCHARD, IS A CREDffiLE AND RELIABLE PERSON WHO IS A CERTIFIED PEACE OFFICER EMPLOYED
BY TilE HUMBLE POLICE DEPARTMENT, AND HAS REASON TO BELIEVE AND DOES BELIEVE THAT WILLIE EDWARD
CHOICE, HEREAFI'ER THE DEFENDANT, COMMITIED THE FELONY OFFENSE OF AGGRAVATED SEXUAL ASSAULT OF A
CHILD AT 1006 CAROLYN CT #D, HUMBLE, HARRIS COUNTY, TEXAS ON OR ABOUT MARCH 17. 20IQ AND OCTOBER 20,
2010. AFFIANT BASES TIIAT BELIEF ON THE FOLLOWING:

AFFIANT OBSERVED THE FORENSIC INTERVIEW OF COMPLAINANT DAVONDRIA M. EVANGELISTA (DATE OF. BIRTH 01-21-
00) WHO IS A 10 YEAR OLD CHILD AND IS RELIABLE AND CREDffiLE WHO STATED THAT ON OR ABOUT "SOME TIME LAST
YEAR WHEN SHE WAS IN THE 4TH GRADE" (MARCH 17, 2010) HER STEPFATHER (DEFENDANT) INSERTED HIS INDEX
FINGER INTO HER "VAGINA" (FEMALE SEXUAL ORGAN) WHILE THEY WERE AT 1006 CAROLYN CT #D, HUMBLE, HARRIS
COUNTY, TEXAS. AFFIANT OBSERVED THE COMPLAINANT EXPLAIN TIIAT TilE DEFENDANT CALLED HER INfO IDS
ROOM AND INSERTED IDS FINGER INTO HER "VAGINA" TWICE AND IT CAUSED PAIN. AFFIANT OBSERVED THE
COMPLAINANT TO SAY THAT THE DEFENDANf ALSO SUCKED ON HER NIPPLES ON AT LEAST ONE OCCASION AND
TOUCHED THEM W1TI1 HIS l{ANDS ON TWO DIFFERENT OCCASIONS. THE COMPLAINANT STATED THAT HER MOTHER
WAS AT WORK :AND EVERYOl'-I"E ELSE IN THE HOUSE WAS ASLEEP WHEN THIS OCCURRED. THIS COMPLAINANT STATED
THAT
MPLAINANT STATED THAT SHE WAS AFRAID OF THE DEFENDANT BECAUSE HE WHIPS HER WI I HAN EX! ENSION
OORD
....c .
 a.>
hfiANT WAS ADVISED BY THE COMPLAINANTS THAT THEY KNOW HIM BY NAME AND BY SIGHT BECAUSE HE IS THEIR
~P-FATIIER.
"C
 a.>
!.;::
.€
 a.>
u
               ...
. . ---·   1     ;9   .·   '




      THE STATE OF TEXAS                                                                     D.A. LOG NUMBER:1692092
      vs.                                                                                    CJlS TRACKING NO.: 9166001560A002
           WILLIE CHOICE                            SPN: 1121251                              BY: SQ DA NO: 1677155 AGENCY: HUMBLE
           1006 CAROLYN CT # D                      DOB: 10/16/1957                           PD
           HUMBLE, TX 77338                         DATE PREPARED: 3/8/2011                   0/R NO: 10005703
                                                                                              ARREST DATE: TO BE

      NCIC CODE: 111535                            RELATED CASES: SAME DEF.- FELONY
      FELONY CHARGE: Aggravated Sexual Assault of a Child
      CAUSE NO: 1284276                                                                        BAIL: $30000
      HARRIS COUNTY DISTRICT COURT NO: 176                                                     PRIOR CAUSE NO:
      FIRST SETTING DATE: 3/8/2011



      IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

     The duly organized Grand Jury of Harris County, Texas, presents in the District Court of Harris County, Texas, that in Harris County, Texas,
     WILLIE EDWARD CHOICE, hereafter styled..the Defendant, heretofore on or about March 17, 2010, did then and there unlawfully,
     intentionally and knowingly cause the penetratio~ of the FEMALE SEXUAL ORGAN of DAYOND RIA EVANGELISTA hereinafter called the
     Complainant, a person younger than fourteen years of age, by placing HIS FINGER in the FEMALE SEXUAL ORGAN of the Complainant.




                                                                                                               176th
                                                                              Foreman
       E
     ;!GAINST THE PEACE AND DIGNITY OF THE STATE.



                                                                             FOREMAN OF THE GRAND JURY

                                                                   INDICTMENT